Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donald Elbert Lewis appeals from the district court’s order denying his motion for reconsideration of the court’s November 2015 order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of his sentence based on Amendment 782 to the U.S. Sentencing Guidelines Manual. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Goodwyn, 596 F.3d 233, 234 (4th Cir. 2010) (a district court has no authority to reconsider its decision on a sentence reduction motion under 18 U.S.C. § 3582(c)(2)). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED